Case 17-07683        Doc 73     Filed 12/31/18     Entered 12/31/18 17:27:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 07683
         Sheri R. Temple

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/13/2017.

         2) The plan was confirmed on 10/04/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/12/2018.

         5) The case was Converted on 12/12/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-07683             Doc 73            Filed 12/31/18    Entered 12/31/18 17:27:23                 Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $11,900.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                              $11,900.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,310.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $507.49
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,817.49

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                     Unsecured      1,262.00       1,238.45         1,238.45           0.00       0.00
 Americredit Financial Ser Inc              Unsecured            NA     10,201.90        10,201.90            0.00       0.00
 Americredit Financial Ser Inc              Secured       20,000.00     12,800.00        12,800.00       5,754.24     619.27
 AT&T Mobility II LLC                       Unsecured         576.00        576.31           576.31           0.00       0.00
 Capital One                                Unsecured         184.00           NA               NA            0.00       0.00
 Check N Go                                 Unsecured      1,237.00            NA               NA            0.00       0.00
 Falls Collection Service                   Unsecured          62.00         39.02            39.02           0.00       0.00
 Falls Collection Service                   Unsecured           0.00         62.00            62.00           0.00       0.00
 Harris & Harris Ltd                        Unsecured      3,269.00            NA               NA            0.00       0.00
 ICS                                        Unsecured          27.91           NA               NA            0.00       0.00
 Internal Revenue Service                   Priority       1,100.00       4,835.39           709.00        709.00        0.00
 MCSI -Municipal Collection Services, Inc   Unsecured         100.00           NA               NA            0.00       0.00
 Natan Scher                                Unsecured          81.28           NA               NA            0.00       0.00
 Nationstar Mortgage LLC                    Secured      105,216.00    107,706.09       107,706.09            0.00       0.00
 Nationstar Mortgage LLC                    Secured        3,600.00       4,287.39         3,600.00           0.00       0.00
 Phoenix Financial Services. Llc            Unsecured         302.00           NA               NA            0.00       0.00
 Phoenix Financial Services. Llc            Unsecured         272.00           NA               NA            0.00       0.00
 Physicans Immediate Care                   Unsecured          75.55           NA               NA            0.00       0.00
 Southland College Prep                     Unsecured         836.90           NA               NA            0.00       0.00
 Southland College Prep                     Unsecured         500.00           NA               NA            0.00       0.00
 State Collection Service                   Unsecured      2,765.31            NA               NA            0.00       0.00
 United States Dept Of Education            Unsecured      9,966.00     10,018.72        10,018.72            0.00       0.00
 University of Chicago                      Unsecured         187.95           NA               NA            0.00       0.00
 University of Chicago Hospital             Unsecured         187.95           NA               NA            0.00       0.00
 University of Chicago Hospital             Unsecured      5,309.99            NA               NA            0.00       0.00
 University of Chicago Hospital             Unsecured         140.65           NA               NA            0.00       0.00
 Village of Matteson                        Unsecured         200.00           NA               NA            0.00       0.00
 Village of Olympia Fields                  Unsecured         100.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-07683        Doc 73      Filed 12/31/18     Entered 12/31/18 17:27:23             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $107,706.09              $0.00             $0.00
       Mortgage Arrearage                                 $3,600.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,800.00          $5,754.24           $619.27
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $124,106.09          $5,754.24           $619.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $709.00            $709.00              $0.00
 TOTAL PRIORITY:                                            $709.00            $709.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,136.40               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,817.49
         Disbursements to Creditors                             $7,082.51

 TOTAL DISBURSEMENTS :                                                                     $11,900.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
